Kennedy v Yousaf (2015 NY Slip Op 03079)





Kennedy v Yousaf


2015 NY Slip Op 03079


Decided on April 14, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 14, 2015

Sweeny, J.P., Renwick, Andrias, DeGrasse, Gische, JJ.


14797 159310/13

[*1] Barbara Kennedy, et al., Plaintiffs-Appellants, —
vJahan Yousaf, et al., Defendants-Respondents, Sony Music Entertainment, et al., Defendants.


Ritholz Levy Sanders Chidekel & Fields, New York (Jonathan D. Plaut and David Chidekel of counsel), for appellants.
Rosenberg & Giger P.C., New York (John J. Rosenberg of counsel), for respondents.

Order, Supreme Court, New York County (Manuel J. Mendez, J.), entered May 6, 2014, which granted defendants' motion to dismiss the complaint for lack of personal jurisdiction, unanimously affirmed, with costs.
Plaintiffs failed to establish that defendants transacted business in New York from which plaintiffs' causes of action arise (see CPLR 302[a][1]). Plaintiffs' own New York activities relating to their management agreement with defendants cannot be attributed to defendants (see Royalty Network, Inc. v Harris, 95 AD3d 775 [1st Dept 2012]). The fact that defendants negotiated the agreement and communicated with plaintiffs via email and telephone is insufficient to constitute the transaction of business in New York (see SunLight Gen. Capital LLC v CJS Invs. Inc., 114 AD3d 521 [1st Dept 2014]). Contrary to their contention, plaintiffs did not demonstrate that defendants intended to take advantage of New York's unique resources in the entertainment industry (see Royalty Network, 95 AD3d at 776). Nor did plaintiffs show that defendants' two appearances in New York had a substantial relationship to plaintiffs' claims (see e.g. Seneca Ins. Co. v Boss, 256 AD2d 175 [1st Dept 1998]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 14, 2015
CLERK